 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 1 of 33 PageID: 1




JMR-SAA/2014R00296


                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                       Criminal No. 20-   <is 2..\ ('(2.0\,Pc,)
      v.

ALI SHER KHAN and                            ./ 18 U.S.C. §§ 371 and 1001(a)(2)
ALI KHAN                                        26 U.S.C. §§ 7201 and 7202
                                                8 U.S.C. §§ 1324 and 1324a
                                                18 u.s.c. § 2'

                                  INDICTMENT

      .The Grand Jury in and for the District of New Jersey, sitting at Camde1e
                                                                                ss         ;;-1!=
charges:                                                                                   ;:o.u,
                                                                                v,          nc::,
                                                                                ca
                                                                                N .
                                                                                         :a ... -
                                                                                         rr,.o~,.,,
                                     Count 1                                    .....,
                                                                                   .•
                                                                                         (')"'I'!--.!".
                                                                                         rt1.:...'c!ri.,
                       [18 U.S.C. § 371 - Klein Conspiracy]                              --n:::o
                                                                                         <~-1::,;;
                                                                                         fT1 -cc:-,
                                                                                 1)      Cc,_CI
The Defendants and Other Entities or Organizations                                           ~c

      1. . At all times relevant to this Indictment:
                                                                                  --
                                                                                 ·~·-


                                                                                 -~
                                                                                              Cl)~

                                                                                              ""
                                                                                            . ~




             a.      Broadway Food Court LLC, and its subsequent entities 201

S. Broadway Food Inc. and 208 Broadway Food Court LLC, were entities that

operated the Crown Fried Chicken restaurants at 201 and 208 Broadway,

Camden, New Jersey (collectively referred to as "Broadway Food Court").

             b.      Janan Crown Fried Chicken, Inc., and its subsequent

entities 1005 Sunset Road Food Inc. and CFC Burlington LLC, we:re,entities

that operated the Crown Fried Chicken restaurant at 1005 Sunset Road,

Burlington, New Jersey (collectively referred to as "CFC Burlington").




                                         1
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 2 of 33 PageID: 2




              c.   The Crown Fried Chicken restaurants, including Broadway

Food Court and CFC Burlington, served fried chicken and other food. items on a

carry-out basis.

              d.   Defendant ALI SHER KHAN was a resident of Mt. Ephraim,

New Jersey. Defendant ALI SHER KHAN was a partner in Broadway Food

Court and CFC Burlington and exercised control over every aspect qf the

businesses.

              e.   Defendant ALI KHAN was a resident of Clementon, New

Jersey. Defendant ALI KHAN was a partner in Broadway Food Court and

exercised control over every aspect of the business.

              f.   Co-Conspirator 1 (hereinafter "CCl"), who was a co-

conspirator but not named as a defendant herein, was a resident of Burlington,

New Jersey. CCl was a partner in Broadway Food Court and CFC Burlington

and exercised control over every aspect of the businesses.

              g.   Co-Conspirator 2 (hereinafter "CC2"), who was a co-

conspirator but not named as a defendant herein, was a resident of Burlington,

New Jersey. In 2015 and 2016, CC2 was listed as the president/partner of the
                                       )
Crown Fried Chicken restaurants located at 201 Broadway, Camden, New

Jersey and 1005 Sunset Road, Burlington, New Jersey on various documents

submitted to the Internal Revenue Service.

              h.   Co-Conspirator 3 (hereinafter "CC3"), who was a co-

conspirator but not named as a defendant herein, was a resident of Haddon

Township, New Jersey. In or about 2016, CC3 was listed as the owner of the

                                           2
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 3 of 33 PageID: 3




Crown Fried Chicken restaurant located 1005 Sunset Road, Burlington, New
                 I

Jersey on various documents submitted to the Internal Revenue Service.

            1.       Co-Conspirator 4 (hereinafter "CC4"), who was a co-

conspirator but'not named as a defendant herein, was a resident of

Philadelphia, Pennsylvania. In or about March 2016, CC4 became a partner in
                              \.
Broadway Food Court and operated. 14 South Broadway, Camden, New Jersey

and exerd.sed control over every aspect of the business.

            J.       Co-Conspirator 5 (hereinafter "CC5"), who was a co-

conspirator but not named as a defendant herein~ was a resident of Burlington,

New Jersey. In or-about 2015, CC5 was listed as the managing member of the
                                                           '
Crown Fried Chicken restaurant located 1005 Sunset Rbad, Burlington, New
                          /


Jersey on various documents submitted to the Internal Revenue Service.

            k.       Co-Conspirator   9 (hereinafter "CC6"), who was a co-
conspirator but not named as a defendant herein, was a resident of Mt.

Ephraim, New Jersey. In or about 2015 and 2016, CC6 was listed 9:s the

owner /ppesident of'the Crown Fried Chicken restaurant located at 1005

Sunset Road, Burlington, New Jersey on various documents submitted to the

Internal Revenue Service.

            1.       The Internal Revenue Service ("IRS") was a constituent

agency of the Treasury Department and part of the Executive Branch of the

United States Government. The IRS was responsible for administering and

enforcing the tax laws of the United States, collecting taxes owed by its citizens




                                           3
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 4 of 33 PageID: 4




and businesses to the Treasury of the United States, and providing :refunds of

overpaid taxes.

            m.     Immigration and Customs Enforcement ("ICE") wc;i.s an
                                                                r
agency of the United States Department of Homeland Security. ICE .was

responsible for ,the oversight and regulation of immigration laws in the United

States, including the enforcement of immigration laws in the work place.

      Obligations to the Internal Revenue Service

      2.    Any individual who was employed in the United States and earned

income during a calendar year in excess of a threshold amount, was obligated

to file a U.S. Individual Income Tax Return, Form 1040 ("Form 1040?') with the

IRS for that calendar year.

      3.    Domestic corporations generally were required to file an~ual

income tax returns, regardless of whether they had any taxable incoµie.

            a.     C Corporations were required to file annual U.S. ~orporation

Income Tax Retµpis, Form 1120 ("Form 1120") to report the income;

deductions, gains, and losses from its operations. C Corporations were taxed

separately from their owners.
                                                                    I

            b.     S   Corporations were closely held companies that c;hose to be

taxed under Subchapter S of Chapter 1 of the Internal Revenue Code. S

Corporations were required to file annual U.S. Income Tax Returns for S

Corporations Form 1120S ("Form 1120S") to report their annual gross receipts

or sales, expenses, and resulting income or loss. S Corporations co-u.ld elect to

"pass through" any profits or losses to their shareholders for federcµ tax

                                         4
•        Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 5 of 33 PageID: 5




                                                                      \.

        purposes. If this election was made, each shareholder of tlre S Corporation

        was required to 1.nclude their share of the S Corporation's income or loss on

        their individual income tax return, Form 1040, using a "Schedule K-1" and to

        pay any tax due as a result.

              4.      Partnerships were required to file annual information returns, U.S.

    r   Return of Partnership Income, Form 1065 ("Form 1065"), to report the income,

        deductions, gains, and losses
                                  ..
                                      from its operations. A partnership "passed

        through" any profits or losses to its partners. Eacµ partner was required to

        include their share of the partnership's income or loss on their individual

        income tax return, Form 1040.

              5.      Businesses generally were required to withhold certain taxes from

        their employees' paychecks and pay those taxes over to the IRS. These federal

        employment taxes consisted of federal income tax and Federal Insurance

        Contribution Act taxes ("FICA taxes").

                      a.    Income Taxes: In general, an employer was required to

        deduct and withhold income tax on the amount of wages that actually or

        constructively were paid to its employees, and pay over those withholding taxes

        to the IRS.

                      b.    FICA Taxes: The FICA tax was comprised of two elements:

        Social Security taxes, which were used to fund retirement and disability

        benefits, and Medicare taxes, which were used to provide health and medical

        benefits for the aged and disabled. An employer had to deduct and withhold

        FICA taxes on the amount of wages that actually or .constructively were paid .to

                                                 5
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 6 of 33 PageID: 6




its employees, and pay over those FICA taxes to the IRS. An employer also was

responsible for paying its own FICA taxes based on the wages paid to its

employees. The employee portion of FICA taxes, along with federal withholding

taxes, were collectively referred to as "Trust Fund Taxes." Trust Fund Taxes

and the employer's matching FICA taxes were collectively referred to as

"employment taxes."

      6.    Federal tax laws required employers to file Form 941s, Employers

Federal Quarterly Tax Returns ("Form 941"), which employers used to report

and pay all Federal payroll taxes. Federal tax law required employers to file

Form 941 four times per year, one for each quarter ending March 31 st , June
                         \



30 th , September 30 th and December 31 st • An employer was required to pay over

its payroll taxes to the IRS, in full, by the due date of the Form 941, which was

due one month after the conclusion of each quarter.

      7.    Section 7501 of the Internal Revenue Code provided that whenever

any person was required to withhold or collect any internal revenue tax from
                                            I




any other person and to pay over such tax to the United States, the amount of

tax so withheld or collected was to be held in trust on behalf of the United

States.

      8.    In addition, every employer generally was required to file and

provide to its employees a United States Wage and Tax Statement, Form W-2

("Form W-2"), to report, among other things, the income tax withheld from the

employee and paid to the IRS.




                                        6
  Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 7 of 33 PageID: 7




       9.    All Forms 941, 1040, 1065, 1120 and 1120S contained an

 acknowledgment that the signatory attested that "Under penalties of perjury, I
                                                              '.             '



 declare that I have examined this this return, including accompanying

 schedules and statements, and to the best of my knowledge and belief, it is

 true, correct, and complete."

       10.    Defendants ALI SHER KHAN and ALI KHAN, alongiwith.CCl and

 CC4, were responsible for accurately collecting, accounting for, and paying 1




 taxes over to the IRS. They were also responsible for preparing, and causing to

 be prepared, accurate Corporate Income Tax Returns (Form 1120 or 1120S) or
                                    "-
 Partnership Returns'(Form 1065), payroll' tax returns (Forms 940 and 941) and

· Forms W-2 for themselves and other: employees.
                                                          I




 Employee Immigration Forms

       11.   Section 274A of the Immigration and Nationality Act ("the Act"), as

 amended by the Immigration Reform and Control Act of 1986, required

 employers to hire only United States citizens and aliens who were authorized to

 work in the United States, pursuant to Title 8, United States Code, Section

 1324a(a)(l)(A). (An "Alien" as that term is used herein, was any person not a

 citizen or national of the United States.       See   Immigration and Nationality Act§

 10l(a)(3), 8 U.S.C. § 1101(a)(3). This includes immigrants (lawful permanent

 residents) and non-immigrants).

       12.   Employers were required to attest that they verified the·

- employment eligibility of any persons hired after November 6, 1986, using the




                                             7
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 8 of 33 PageID: 8




Form I-9, Employment Eligibility Verification, pursuant to Title 8, United States

Code, Section 1324a(b).

      13.   As the owner of the Crown Fried Chicken restaurants, defendants

ALI SHER KHAN and ALI KHAN, along with co-conspirators CCl and CC4,

were responsible for verifying that the employees of the Crown Fried Chicken

restaurants were authorized to work in United States.

                                The Conspiracy

      14.   From on or about January 1, 2013 to on or about October 4, 2017,
                                                        I

in Camden and Burlington Counties, in the District of New Jersey and

elsewhere, defendants

                                 ALI SHER KHAN and
                                      ALI KHAN

did knowingly and intentionally conspire and agree with CCl, CC2, CC3, CC4,

CC5, CC6 and others, to defraud the United States and a department and

agency ther~of, specifically, the IRS, a constituent agency of the Department of

Treasury, by impeding, impairing, obstructing and defeating the lawful

governmental functions of the IRS in the ascertainment, computation,

assessment, and collection of revenue, that was: (1) income taxes by filing false·

and fraudulent individual income tax returns, which did not report income

derived from Broadway Food Court and CFC Burlington and false and

fraudulent corporate and partnership returns which underreported the true

amount of gross receipts earned by Broadway Food Court and CFC Burlington;

and (2) federal payroll taxes by filing false and fraudulent Employer's Quarterly

Federal Tax Returns, which
                        (
                           underreported the true number of employees and
                                        8
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 9 of 33 PageID: 9




the true and correct wages paid to the employees and failed to pay qver the

appropriate taxes of said employees of Broadway Food Court and     ere
Burlington, con~rary to Title 26, United States Code, Sections 7202, 7206(1)

and 7201.                                                          _;

                                                                   I

                          Object of the Conspiracy

      15.   The object of the conspiracy was to defraud the IRS by c:oncealing
                                                           \
the gross business receipts of Broadway Food Court and CFC Burlington and
                                        \11

the actual cash wages paid to employees of Broadway Food Court and CFC

Burlington, and to prevent the Internal Reve?ue Service from properly

assessing and collecting payroll truces due and owing from Broadway Food

Court and CFC Burlington and personal income taxes due and owing from

defendants ALI SHER KHAN, ALI KHAN and, CCl and CC4. :

                       Manner and Means of the Conspiracy
                                                                                 .1


      16.   It was part of the conspiracy that the defendants concealed the

true ownership of Broadway Food Court and CFC Burlington by directing their

co-conspirators to sign the U.S. Partnership Income, Forms 1065 and U.S.

Corporate Income Returns, Forms 1120 and l 120S while continuing to

maintain control of the business.

      17.   It was further part of the conspiracy that defendants ALI SHER
                                    .                          I        '
KHAN and ALI KHAN, along with CCl and CC4, were paid thei'.r shares of the
                                    I




partnership income in cash.

      18.   It was further part of the conspiracy that as the owners of

Broadway Food Court and CFC Burlington, defendants ALI SHER KHAN and

                                              9
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 10 of 33 PageID: 10




ALI KHAN, along with CCl and CC4, met with the businesses' accountants and

provided them information about the operations of Broadway Food Court and

CFC Burlington. Defendants ALI SHER KHAN and ALI KHAN, along with CC 1

and CC4, did not provide the accountants with direct access to the businesses'

books and records but instead provided the accountants with deliberately-

altered sales, expense and payroll figures.

      19.   It was further part of the conspiracy that as the owners of

Broadway Food Court and CFC Burlington, defendants ALI SHER KHAN and

ALI KHAN, along with CCl and CC4, were required to report the payroll taxes

for all employees of Broadway Food Court and CFC Burlington to the IRS by

filing IRS Forms 941. Defendants ALI SHER KHAN and ALI KHAN, along with

CC 1 and CC4, were also required to pay to the IRS the Trust Fund Taxes for

the businesses' employees on a quarterly basis.

      20.   It was further part of the conspiracy that defendants ALI SHER

KHAN and ALI KHAN, along with CCl and CC4, concealed each co-

conspirator's true share of their income from Broadway Food Court and CFC
                                                                                 ,_
Burlington from the tax return preparers who prepared their U.S. Individual

Tax Returns.

      21.   It was further part of the conspiracy that defendants ALI SHER

KHAN and ALI KHAN, along with CCl and CC4, failed to deposit the cash gross

receipts for Broadway Food Court and CFC Burlington into the businesses'

bank accounts.




                                        10
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 11 of 33 PageID: 11




       22.           It was further part of the conspiracy that the corporate and

partnership returns that were filed on behalf of Broadway Food Court and CFC

· Burlington underreported the businesses' gross receipts and :net profits.

       23.           It was further part of the conspiracy that the conspirators hired
                                                                              1
illegal aliens t~ work at Broadway Food Court and CFC Burlington, patd these .

illegal aliens the,ir wages in cash, failed to make the required withholdings of

payroll taxes for these illegal aliens, failed to pay over to the IRS the correct

payroll taxes, and failed to issue the required Forms W-2 for these illegal

aliens.

       24.           It was further part of the conspiracy that defendants ALI SHER
                                             )

KHAN and ALI KHAN, along with CCl and CC4, concealed from the accountant
                         I


who prepared the tax returns for Broadway Food Court and CFC Burlington

the cash payroll payments that the defendants made to their ~mplo:y-ees and

the amount of funds that the defendants took from their businesses,
          )                                           (

       25.           It was further part of the conspiracy that the conspirators filed,

and caused to be filed, Forms 941 with the IRS for various quarters that did

not accurately report wages filed to the alien employees and others ..

       26.           It was further part of the conspiracy that the conspirators

maintained a secret set of accounting records, which apparently recorded

accurate information concerning business gross receipts, cost of goods sold

and payments made to employees and partners. The conspirators did not

provide this set of accounting records to their income tax return preparers.
             I   \                                    I                           '




                                                 11
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 12 of 33 PageID: 12




                   '
       27.    It was further part of the conspiracy that the conspirators under

reported substantial earnings from these restaurants on their personal tax

returns.

       28.    It was further part of the conspiracy that the conspirators filed,

and caused to be filed, false and fraudulent tax returns under the penalties of

perjury.

                                       Overt Acts

       In furtherance of the conspiracy and to effect its object, defendants ALI

SHER KHAN and ALI KHAN, and their co-conspirators, both known and

unknown, committed the following overt acts, among others, in the pistrict of

New Jersey and elsewhere:

       29.    For 2013, defendant ALI SHER KHAN and CCl filed, anp. caused to

be filed, with the IRS false and fraudulent Employer's Quarterly Federal Tax

Returns, Form 941, for the tax quarters identified below for CFC Burlington

(under the corporate entity Janan Crown Fried Chicken Inc., also known as

"Janan Crowri"), with each such filing set forth below being a separate overt

act:

 Corporate Name        Tax Quarter -      Date Received   Employees       Wages
                       2013               by IRS
Janan      Crown       1st                4/30/2013       2               $6,400
Janan      Crown       2nd                7/13/2013       2               $2,560
Janan      Crown       3rd                10/31/2013      0               $0
Janan      Crown       4th                2/5/2014        0               $0

       30.    On or,about April 7, 2014, defendant ALI KHAN filed, and caused

to be filed, with the IRS a 2013 Form 1065 US Return of Partnership Income



                                           12
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 13 of 33 PageID: 13




for Broadway Food Court that stated that defendant ALI SHER KHAN owned

34% of the business and, defendant ALI KHAN and CC 1 each owned 33% of the

business. The return falsely listed the gross sales for Broadway Food Court as

being $160,102 and stated that each partner took a Schedule K-1 distribution

consisting of $5,478 for defendanLALI SHER KHAN and $5,317 for poth

defendant ALI KHAN and CC 1. Line 9 of that return falsely listed no salaries or

wages for any employees for 2013.

      31.    On or about May 17, 2014, defendant ALI SHER KHAN and CCl

filed, and caused to be filed, with the IRS a false and fraudulent Employer's
                                     '
Quarterly Federal Tax Return, Form 941, for the 1st quarter for CFC Burlington
                                                                              (

(under the corporate entity Janan Crown), which falsely listed that CFC

Burlington had no employees and no wages had been paid to employees.

      32.    On or about March 15, 2015, CCl filed, and caused to Toe filed,

with the IRS a 2014 Form 1120 US Corporation Income Tax Return for Janan

Crown Fried Chicken that falsely listed no gr,oss sales, no Compensation of

Officers and no Salaries & Wages. There also was no Schedule K-1 for any

partner.

      33.    For 2014, defendants ALI SHER KHAN and ALI KHAN and CCI

filed, and caused to be filed, with the IRS false and fraudulent Employer's

Quarterly Federal Tax Returns, Form 941, for the tax quarters identified below

for Broadway Food Court, with each such filing set forth below being a separate

overt act:




                                         13
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 14 of 33 PageID: 14




 Corporate Name          Tax Quarter - Date Received       Employees         Wages
                         2014          by IRS
 Broadway Food   Court   1st           5/9/2014            2                 $9,100
 Broadway Food   Court   2nd           7/3i/2014           3                 $14,000
 Broadway Food   Court   3rd           1/30/2015           0                 0
 Broadway Food   Court   4th     '     1/31/2015           5                 $33,120
                                                      I

      34.    On or about April 7, 2015, defendant ALI KHAN, managing

partner, filed, and caused to be filed, with
                                          I
                                             the IRS a 2014 Form 1065 US

Return of Partnership Income for Broadwf;l.y Food Court that stated that

defendant ALI SHER KHAN owned 34% of the business and defendant ALI

KHAN and CC 1 each owned 33% of the business. The return falsely listed

gross sales of $234,517 and stated that each partner took a, loss on their

Schedule K-1 consisting of a $2,088 loss for defendant ALI SHER KHAN and a
                                     \

$2,027 loss for both defendant ALI KHAN and CCl. Line 9 of that return

falsely listed the total wages on Form 941 for 2014 as being only $57,020.

      35.    In 2015, defend~ts ALI SHER KHAN and ALI KHAN, and CCl,

filed, and caused to be filed, with the IRS false and fraudulent Employer's

Quarterly Federal Tax Returns, Form 941, for the tax quarters identified below.

for Broadway Food Court, with each such filing set forth below-being a separate

overt act:

 Corporate Name          Tax Quarter - Date Received       Employees         Wages
                         2015          by IRS
 Broadway Food   Court   1st           4/30/2015           4                   $17,400
 Broadway Food   Court   2nd           8/17/2015           4                . ,$12,000
 Broadway Food   Court   3rd           2/5/2016            0                   $0
 Broadway Food   Court   4th           1/31/2016           0                   $0

The Form 941s were signed by defendant ALI SHER KHAN as managing

member or defendant ALI KHAN as member.
                                                                    ·. (·

                                         14
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 15 of 33 PageID: 15




      36. · On or about March 15, 2016, defendant ALI SHER KHAN, as

general partner, filed, and caused to be filed, with the IRS a 2015 Form 1065

US Return of Partnership Income for Broadway Food Court, that stated that

defendant ALI SHER KHAN owned 34% of the business and defendant ALI

KHAN and CC 1 each owned 33% of the business. The return falsely listed

gross sales of $174,582 and that each partner took a loss on their Schedule K-

l consisting of a $114 loss ~or defendant ALI SHER KHAN and a $1 I 2 loss for

both defendant ALI KHAN and CC 1. Line 9 of that return falsely listed the total

wages on Forms 941 for 2015 as being only $29,600.

      37.   On or about January 31, 2016, defendants ALI SHER KHAN and

ALI KHAN, and CC 1, filed, and caused to be filed, with the IRS a false and

fraudulent Employer's Quarterly Federal Tax Return, Form 941, for the 4 th
                                                                                   \
quarter of 2015 for Broadway Food Court (under the corporate name 201 S.

Broadway Food Inc.) which falsely listed that six employees were on the payroll

and that they were paid a total of $22,080 in wages. The Form 941 was signed

by CC2 as president.

      38.   On or about March 31, 2016, CC2 filed, and caused to be filed-,

with the IRS a 2015 Form l 120S US Income Tax Return for an S Corporation

that falsely stated that CC2 was the 100% owner of the Crown Fried Chicken

restaurfil!-t at 201 South Broadway, Camden, New Jersey operating under the

corporate name "201 S Broadway Food Inc." The return falsely listed the gross

sales as $108,201 and stated that CC2 took a Schedule K-1 distribution of

$8,359. That return showed "Compensation of Officers" of $~,500 and

                                       15
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 16 of 33 PageID: 16




 "Salaries & Wages" of $17,580 for a total of $22,350, which underrepresented

 the true compensation received.

          39.    For 2015, defendants ALI SHER KHAN and ALI KHAN and CCl,

 filed, and caused to be filed, with the IRS false and fraudulent Employer's

 Quarterly Federal Tax Returns, Form 941, for the tax quarters identified below

 for CFC Burlington (under the corporate entity Janan Crown), with each such

 filing set forth below being a separate overt act:
                       I
  Corporate Name           Tax Quarter -   Date Received     Employees      Wages
                           2015            bvIRS
 Janan     Crown           1st             4/30/2015         2              $8,400
 Janan     Crown           2nd             7/31/2015         3              $8,637
 Janan     Crown           3rd             2/5/2016          0              $0
 Janan     Crown           4th             1/31/2016         0              $0

· The Form 941s were signed by defendant ALI SHER KHAN as managing

 member or defendant ALI KHAN as president and CC5 as managing member.
                                                             \_

          40.    On or about January 31, 2016, defendant ALI SHER KHAN and

 CC 1 filed, and caused to be filed, with the IRS a false and fraudulent

 Employer's Quarterly Federal Tax Return, Form 941, for the Ath quarter of 2015

 for 1005 Sunset Road Food Court, Inc., which falsely stated that only 4 people

 were employed and that they were only paid $15,080. The Form 941 was
      .                          .                      )
 signed by CC6 as president.

          41.   · On or about October 4, 2017, CC6 filed, and caused to be filed,'

 with the IRS a 2015 Form 1120S US Income Tax Return for an S Corporation,

 that falsely stated that CC6 was the 100% owner of the Crown Fried Chicken

· restaurant at 1005 Sunset Road, Burlington, New Jersey operating under the



                                            16
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 17 of 33 PageID: 17




 corporate name "1005 Sunset Road Food Court Inc." The return falsely listed

 gross sales·of $106,171 and stated that CC6 took a Schedule K-1 distribution

 of $2,237. That return falsely showed "Compensation·of Officers" of $4,460
                             I
 and "Salaries & Wages" of $10,620.

       42.    On or about January 31, 2016, defendants ALI SHER KHAN and

 ALI KHAN and CC 1I filed, and caused to be filed, with the IRS a false and

 fraudulent Employer's Quarterly Federal Tax Return, Form 941, for the 4 th

 quarter of 2015 for Broadway Food Court (under the corporate name 201 S.

 Broadway Food, Inc.), which falsely stated that only 4 people were employed

 and.that they were only paid $16,700.. The Form 941 was signed by CC2 as
                                                                     }



 president.

       43.    On or about October 4, 2017, CC2 filed, and caused to be filed,
                                                                         I




. with the IRS a 2016 Form 1120S US Income Tax Return for an S Corporation
 <


 that falsely stated that CC2 was the 100% owner of the Crown Fried Chicken

 restaurant at 201 South Broadway, qamden, New Jersey operating under the

 corporate name "201 Broadway Food Court Inc." The return falsely listed the

 gross sales as $74,284 and stated that CC2 took a Schedule K-1 loss of

 $6,090. That return falsely showed "Compensation of Officers" of $3,750 and

 "Salaries & Wages"
              •
                    of $12,950
                          I
                               for a total of $16,700:
                           I'-_
       44..   For 2016, defendant ALI SHER KHAN, CCl and CC6 filed, and

 caused to be filed, w1th the IRS false and fraudulent Employer's Quarterly

 Federal Tax Returns, Form 941, for the tax quarters identified below for 1005

 Sunset Road Food Court, Inc., with each such filing set forth below Toeing a

                                        17
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 18 of 33 PageID: 18




separate overt act:

 Corporate Name        Tax Quarter - Date Received           Employees        Wages
                       2016          by IRS
 1005   Sunset Road    1st           4/30/2016               4                $16,380
 1005   Sunset Road    2nd           2/6/2017                0                $6,300
 1005   Sunset Road    3rd           2/6/2017                0                $0
 1005   Sunset Road    4th           1/31/2017               0           '
                                                                              $0

The Form 941s were signed by CC6 as president.

        45.   On or about October 4, 2017, CC6 filed, and caused to be filed,

with the IRS a 2016 Form 1120S US Income Tax Return for an S Corporation,

which falsely stated that CC6 was the 1 G)0% owner of the Crown Fried Chicken

restaurant at 1005 Sunset Road, Burlington, New Jersey operating under the

corporate name "1005 Sunset Road food Court Inc." The return falsely listed

the gross sales as $256,514 and that CC6 took a Schedule K-1 distribution of

$823. That return falsely showed "Compensation of Officers" of $6,750 and

"Salaries & Wages" of $15,930.
                                                        ,,
        46.   For 2016, defendant ALI SHER KHAN and CCl filyd, and caused to

be filed, with the IRS false and fraudulent Employer's Quarterly Federal Tax

Returns, Form 941, for the tax quarters identified below for CFC Burlington

LLC, with each such filing set forth below being a separate overt act:

Corporate Name        Tax Quarter -     Date Received        Employees: Wages
                      2016              by'IRS                           j

 CFC Burlington       2nd               8/5/2016             0               $4,982
 CFC Burlington       3rd               10/27/2016           0               $14,946
 CFC Burlington       4th               1/26/2017            0           I   $26,946

        47.   On or about March 30, 2017, CC3 filed, and caused to be filed,
                                                        '                '



with the IRS a 2'016 Form 1065 US Return of Partnership Income for CFC


                                        18
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 19 of 33 PageID: 19
       I,_




Burlington LLC for the Crown Fried Chicken restaurant at 1005 Sunset Road,

Burlington, New Jersey. That return falsely stated that CC2 and CC3 each

owned !:;>0% of the business. The return falsely listed gross sales of $666,678

and that each partner took a loss on their SC;hedule K-1 of $1,424. Line 9 of

that return falsely listed the "Salaries & Wages" as $31,079 and Line 10 listed

"Guaranteed Payments to Partners" of $10,000.

      48.    As a result of this course of conduct, defendants ALI SHER KHAN,

ALI KHAN, and CCl underreported more than $1,055,498 of Broadway Food

Court cash payroll and failed to collect, account for, and pay over

approximately $200,839 in payroll taxes due and owing to the IRS for 2013

through 2016.

      49.    As a result of this course of conduct, defendant ALI SHER KHAN

and CCl failed to report more than $648,837 of CFC Burlington cash payroll

and failed to collect, account for, and pay over approximately $107,903 in

payroll taxes due and owing to the IRS for 2013 through 2016.

      50.    Defendant ALI SHER KHAN subscribed false and fictitious personal

income tax returns (Form 1040) for calendar years 2013 through 2016, which

did not report or otherwise disclose approximately $831, 51 7 in income from

Broadway Food Court and CFC Burlington, thereby failing to pay over

approximately $252,131 in taxes due and owning.

      51.    Defendant ALI KHAN subscribed false and fictitious personal

income tax returns (Form 1040) for calendar years 2013 through 2016, which

did not report or otherwise disclose approximately $394,894 in incorb.e from

                                       19
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 20 of 33 PageID: 20




Broadway Food Court, thereby failing to pay over approximately $113,836 in

taxes due and owning.

      52.   CCl filed false andfictitious personal income tax returns (Form

1040) for calendar years 2013 through 2016, which did not report or otherwise

disclose approximately $831,517 in income from Broadway Food Court and

CFC Burlington, thereby failing to pay over approximately $252,700 in taxes

due and owning.
             '

      In violation of Title 18, United States Code, Section 371.




                                       20
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 21 of 33 PageID: 21




                                   COUNTS 2 to 22
              [26 U .S.C. § 7202 - Failure to Collect, Account :for
                             and Pay Over Payroll Taxes]

      1.     Paragraphs 1 through 14 and 16 through 52 of Count i: of this
              I




Indictment are incorporated as if set forth in full herein.

      2.     On or about the dates set forth below (the tax quarter ending), in
                                                                        I



the District of New Jersey and elsewhere, defendants

                                 ALI SHER KHAN, and
                                      ALI KHAN,

being persons required to collect, account for, and pay over to the Internal

Revenue Service on behalf of Broadway Food Court and CFC Burlington,

income, Social Security and Medicate taxes imposed on their employees by the

Internal Revenue Service, did willfully fail to collect and truthfully account for

and pay over to the Internal Revenue Service federal income tax withholdings

and Federal Insurance Contribution Act taxes due and owing to the United

States on behalf of employees of Broadway Food Court and CFC Burlington for

the following quarters, with each calendar quarter constituting a separate

count of the Indictment:




                                         21
    Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 22 of 33 PageID: 22




Count Defendant          Tax          Date Filed   Trust Fund-           Corporate
                         Quarter                   Taxes Due             Entity
                         Ending                    (Income + FICA)
         2014             "
2        Ali Sher        9/30/2014    1/30/2015    $15,263               Broadway Food
         Khan,                                                           Court LLC
         Ali Khan
3        Ali Sher        12/31/2014   1/30/2015    $11,973               Broadway Food
         Khan,                                                           Court LLC
         Ali Khan
4        Ali Sher Khan   9/30/2014    10/31/2014 $8,291                  Janan Crown
                                                                         Fried Chicken
5        Ali Sher Khan   12/31/2014   1/30/2015    $7,865                Janan Crown
                                                                         Fried Chicken
         2015
6        Ali Sher        3/31/2015    4/30/2015    $13,444               Broadway Food
         Khan,                                                           Court LLC
         Ali Khan
7        Ali Sher        6/30/2015    8/17/2015    $14,861               Broadway Food
         Khan,                                                           Court LLC
         Ali Khan
8    /   Ali,Sher        9/30/2015    2/5/2016     $15,259               Broadway Food
         Khan,                                                           Court LLC
         Ali Khan
9        Ali Sher        12/31/2015   1/31/2016    $12,771               '201 S. Broadway
                           I
         Khan,                                                            Food Court LLC
         Ali Khan
10       Ali Sher Khan   3/31/2015    4/30/2015    $5,734                Janan Crown
                                                                         Fried Chicken
11       Ali Sher Khan   6/30/2015    7/31/2015    $6,362                Janan Crown
                                                                         Fried Chicken
12       Ali Sher Khan   9/30/2015    2/5/2016     $10,156               Janan Crown
                                            ',
                                                                         Fried Chicken
13       Ali Sher Khan   12/31/2015   1/31/2016    $5,899                1005 Sunset Rd
                                                                         Food Inc.
         2016
                                                                 I
14       Ali Sher        3/31/2016    4/30/2016    $11,737               201 S. Broadway
         Khan,                                                           Food Court LLC
         Ali Khan
15       Ali Sher        6/30/2016    8/5/2016     $10,073               208 Broadway
         Khan,                                                           Food- Court LLC
         Ali Khan
16       Ali Sher        9/30/2016 _ 10/27/2016 $10,113                  208 Broadway
         Khan,                                                       '   Food LLC
         Ali Khan

                                       22
 Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 23 of 33 PageID: 23




17     Ali Sher                   12/31/2016   1/26/2017   $8,305        208 Broadway
       Khan,                                                             Food LLC
       Ali Khan
18     Ali Sher Khan          3/31/2016        4/30/2016   $4,94,4
                                                                I
                                                                         1005 Sunset Rd
                     (
                 /                                                       Food Inc.
19     Ali Sher Khan          6/30/2016        2/6/2017    $3,230        1005 Sunset Rd
                                                                         Food Inc.
20     Ali Sher Khan          6/30/2016        8/5/2016    $3,379        CFC Burlington
                                                                         LLC
21     Ali Sher Khan          9/30/2016        10/27/2016 $5,698         CFC Burlington
                         ,
                             ,-                                          LLC
22     Ali Sher Khan              12/31/2016   1/26/2017   $5,487        CFC Burlington
                                                                         LLC

       In violation of Title 26, United States Code, Section 7202, and Title 18,

 United States Code, Section 2.




                                                23
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 24 of 33 PageID: 24




                                  COUNTS 23 to 25
                      [26 U.S.C. § 7201 - Income Tax Evasion]

      1.     Paragraphs 1 through 14 and 16 through 52 of Count 1 of this

Indictment are incorporated as if set forth in full herein.

      2.     During tax years 2014, 2015, and 2016, as listed in the table in

paragraph 6 below, defendant ALI SHER KHAN obtained funds from the Crown

Fried Chicken restaurants operated. by Broadway Food Court and CFC

Burlington in the approximate amounts listed in that table.

      3.     Upon that income, there was owing to the United States an income

tax in the approximate amounts listed in the table in paragraph 6 below by

defendant ALI SHER KHAN.

      4.   On or about the dates listed in the table in paragraph 6 below,
                                                               '
defendant ALI SHER KHAN filed, and caused to be filed, with the Internal

Revenue Service Forms 1040, U.S. Individual Income Tax Returns, for himself

and his wife for the tax years listed in that table, which tax returns concealed

the income described in paragraph 2 above and in the table below.

      5.    During tax years 2014, 2015, and 2016, defendant ALI SHER

KHAN engaged in numerous affirmative acts to conceal and attempt to conceal

the income described in paragraph 2 above and the table below, in order to

evade the assessment of a tax, including, among others: (a) using nominees to

sign the Corporate or Partnership tax returns for Broadway Food Court and

CFC Burlington; (b) concealing from his income tax preparer the secret set of

accounting records for Broadway Food Court and CFC Burlington which
                                                                      i
                                                                      i
documented the actual amount of funds defendant ALI SHER KHAN received
                                         24
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 25 of 33 PageID: 25




from those businesses; and (c) filing and causing to be filed Forms 1040 with

the IRS that did not include the true income that was taken from Broadway

. Food Court' and CFC Burlington, as described in Count 1 and in paragraph 6

below, and therefore materially understated the true amount of income that

defendant ALI SHER KHAN received.
                                                           \,
      6.          On or about the dates set forth below, in Camden County, in the

District of New·Jersey and elsewhere, defendant

                                        ALI SHER KHAN
                                                                  I

did willfully attempt to evade and defeat a substantial part of the income tax

due and owing to the United States for the tax years set forth below, by

committing the affirmative acts of tax evasion set forth in,yaragraph 5 above,

among others, with each tax year constituting a separate count of this

Indictment:


 Count Tax             Approximate Approximate                  Approxim~te
       Year            Date Form      Undeclared Income         Tax Due
                                                       \
                       1040 Filed                        \
 23             2014   April 15, 2015 $217,883                  $64,283

 24             2015   April 15, 2016   $260,161                $71,753

 25             2016   April 15, 2017   $195;332                $70,243


      In violation of Title 26, United States Code, Section 7201, and Title 18,

United States Code, Section 2.




                                            25


        '   I
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 26 of 33 PageID: 26




                                  COUNTS 26 to 28
                      [26 U.S.C. § 7201 - Income Tax Evasion]

      1.     Paragraphs 1 through 14 and 16 through 52 of Count 1 of this

Indictment are incorporated as if set forth in full herein.

      2.     During tax years 2014, 2015, and 2016, as listed in the table in

paragraph 6 below, defendant ALI KHAN obtained funds from the Crown Fried

Chicken restaurant operated by Broadway Food Court in the approximate

amounts listed in that table.

      3.,   Upon that income, there was owing to the United States an income

tax in the approximate amounts listed in the table in paragraph 6 below by

defendant ALI KHAN.

      4.    On or about the dates listed in the table in paragraph 6 below,

defendant ALI KHAN filed, and caused to be filed, with the Internal Revenue

Service Forms 1040, U.S. Individual Income Tax Returns, for himself and his

wife for the tax years listed in that table, which tax returns concealed the

income described in paragraph 2 above and in the table below.

      5.    During tax years 2014, 2015, and 2016, defendant ALI KHAN

engaged in numerous affirmative acts to conceal and attempt to conceal the

income described in paragraph 2 above and the table below, in order to evade

the assessment of a tax, including: (a) using nominees to sign the Corporate or

Partnership tax returns for Broadway Food Court; (b) concealing from his

income tax preparer the secret set of accounting records for Broadway Food

Court which documented the amount of funds defendant ALI KHAN received
                                                                      I


from that business; and (c) filing and causing to be filed Forms 104; with the
                                         26
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 27 of 33 PageID: 27




IRS that did not include the true income that was taken from Broadway Food

Court as described in Count 1 and set forth in paragraph 6 below, and

therefore materially understated the true amount of income that defendant ALI

KHAN received.

      6.      On or about the dates set forth below, in Camden County, in the

District of New Jersey and elsewhere, defendant

                                       ALI KHAN

did willfully attempt to evade and defeat a substantial part of the income tax

due and owing to the United States for the tax years set forth below, by

committing the affirmative acts of tax evasion set forth in paragraph 5 above,

among others, with each tax year constituting a separate count of this

Indictment:


 Count Tax         Approximate      Approximate            Approximate
       Year        Date Form        Undeclared Income      Tax Due
                   1040 Filed
 26        2014    April 15, 2015   $103,570               $33,987

 27        2015    April 15, 2016   $135,024               $38,210

 28        2016    April 15, 2017   $62,371,               $17,009
                                             '-




      In violation of Title 26, United States Code, Section 7201, and Title 18,

United States Code, Section 2.
                            '




                                        27
    Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 28 of 33 PageID: 28




                                                 COUNT 29
                        [8 u.s.c. § 1324(a)(l)(A)(iii) - Harboring Illegal ~liens]

          1.       Paragraphs 1 through 14 and 16 through 52 of Count        1, of this

    Indictment are incorporated as if set forth in full herein.

          2.       At various times relevant to this Indictment:

                   a.           Defendants ALI SHER KHAN and ALI KHAN, and CCl hired
                                                                  /

    aliens from foreign countries, including Pakistan, to work at various Crown

    Fried Chicken locations in southern New Jersey. These illegal alieris were not

    authorized to lawfully work in the United States.

                   b..          Defendants ALI SHER KHAN and ALI KHAN, and CCl

    permitted the illegal aliens to live at locations that they.owned and controlled,

    including, .
V

                           1.        a residence on West Collings Avenue in Haddon

    Township, New Jersey;

                          ii.        a condominium on Liberte Court in Burlington

    Township, New Jersey; and

                         iii.        an apartment on Broadway in Camden, New Jersey

    (collectively referred to as "the Three Residences").

                   c.       'The aliens working at the Crown Fried Chicken stores were

    paid wages in cash. To stay at the locations in paragraph 2(b) above, the aliens

    either paid rent to defendants ALI SHER KHAN and ALI KAHN, and CCl or

    their rent was deducted from the wages that the aliens were paid. Those rent

    payments were not reported on the defendants' corporate income tax returns or

    their individual income tax return.
                                                  28
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 29 of 33 PageID: 29




      3.     From at least as early as in or about January 2013 to on or about

October 24, 2018, in the District of New Jersey and elsewhere, defendants

                               ALI SHER KHAN and
                                    ALI KHAN

did knowingly and in reckless disregard of the fact that aliens had come to,
                                                             ,

entered and remainecfin the United States in violation of law, did conceal,

harbor, and shield from detection, and aid and abet the concealment,

harboring, and shielding from detection, such aliens in buildings and other

places for the purpose of commercial advantage and private financial gain by

providing such aliens with lodging, at locations such as the Three Residences

described in paragraph 2(b) above, paying salaries in cash and not disclosing

the aliens' employment to federal entities.
                                   I

      In violation of Title 8, United States Code, Sections 1324(a)(l)(A)(iii) and

(a)(l)(B)(i), and Title 18, United States Code, Section 2.




                                         29
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 30 of 33 PageID: 30




                                         COUNT 30
               [8 U.S.C. § 1324a(a)(l)(A) - Unlawful Employment of A!liens]
                                                                      '
       1.      Paragr:aphs 1 through 14 and 16 through 52 of Count I.and

paragraph 2 of Count 29 of this Indictment are incorporated as if set forth in

full herein.

      2.       From at least as early
                                  (
                                      as in or about January 2013 to on or about

October 24, 2018, in the District of New Jersey and elsewhere, defendants

                                ALI SHER KHAN and
                                     ALI KHAN

engaged in a practice and pattern of hiring for employment in the United States

and continued to employ one or more aliens, whose identities are known to the

Grand Jury, knowing that such aliens were unauthorized aliens, as defined in

Title 8, United States Code, Section 1324a(h)(3), namely, aliens who were not

lawfully admitted for permanent residence and not authorized to be employed

in the United States, with respect to such employment.

      In violation of Title 8, United States Code, Sections 1324a(a)(l)(A) and

(f)(l), and Title 18, United States Cod.e, Section 2.




                                         30
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 31 of 33 PageID: 31




                                  COUNT 31
                     [False Statements - 18 U.S.C. § 1001(a)(2)]

       1.    Paragraphs 1 through 14 and 16 through 52 of Count 1 this

Indictment are incorporated as if set forth in full herein.

       2.    The Federal Bureau of Investigation ("FBI") was a constituent

agency of the United States Department of Justice, with the authority to

enforce Immigration laws under Title 8 of the United States Code.

       3.    On or about October 24, 2018, defendant ALI SHER KHAN was

interviewed by Special Agents of IRS-Criminal Investigation ("IRS-Cl") and the

FBI' regarding his involvement with the Crown Fried Chicken restaurants.

During that interview, defendant ALI SHER KHAN made the following

materially false statements to the Special Agents:

   •   ALI SHER KHAN did not "run" the Crown Fried Chicken restaurants.

   •   ALI KHAN and CC2 "mostly" handled the hiring and firing of employees
       at the Crown Fried Chicken restaurants.

,, •   With respect to the accounting books and records for the restaurants,
       ALI KHAN and CC2 handled "everything" and ALI SHER KHAN had "no
       idea what they do."         '

   •   ALI SHER KHAN "never" signed the partnership tax returns or payroll tax
       returns.

   •   ALI SHER KHAN did not supply any information to the restaurant
       accountants to help prepare the restaurants' tax returns, and ALI SHER
       KHAN did not know who the re~taurant employees were or how much
       they got paid.

       4.    Defendant ALI SHER KHAN's statements and representations set

forth in paragraph 3 above were false because, as defendant ALI SHER KHAN

then and there knew, he ran all aspects of the Crown Fried Chicken

                                         31
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 32 of 33 PageID: 32




restaurants, including hiring employees, and he also provided information to

the accountants for the preparation of tax returns.

      5.    On or about October 24, 2018, in Camden County, in the District

of New Jersey, and elsewhere, defendant

                                 ALI SHER KHAN

did knowingly and willfully make materially false, fictitious, and fraudulent

statements and representations, as set above in paragraph 3 of Count 31 of
  .                                              ~




this Indictment, in a matter within the jurisdiction of the executive branch of

the Government of the United States, namely a criminal investigation

conducted by the IRS-CI and the FBI.

      In violation of Title 18, United States Code, Section 1001 (a)(2):



                                                  A TRUE BILL,
                                     ~   - - - - - -~-   ---~----,~-=--=




                                                                                         I

                                                                           -----·- .. ---'




CRAIG CARPENTIO
United States Attorney ·




                                            32
Case 1:20-cr-00821-RMB Document 1 Filed 09/23/20 Page 33 of 33 PageID: 33




                           CASE NUMBER: 20-


                       United States District Court
                         District of New Jersey



                      UNITED STATES OF AMERICA

                                     v.

                             ALI SHER KHAN
                                ALI KHAN


                            INDICTMENT FOR
                              18 u.s.c. § 371
                             26 u.s.c. § 7201
                             26 u.s.c. § 7202
                              8 u.s.c. § 1324
                             18 u.s.c.·§ 1001
                               118 u.s.c. § 2



                                                    'I
                                      ~~-~--=-----1
                     L-----1-F~;~pers~n


                            CRAIG CARPENITO
                    U.S. ATTORNEY, NEWARK, NEWJERSEY

                        JASON M. RICHARDSON
                           SARA ALIABADI
                         ASSISTANT U.S. ATTORNEYS
                           CAMDEN, NEW JERSEY
                             (856) 757-5026

                                 USA-48AD8
                                  (Ed. 1/97)




                                     33
